DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response submitted on July 27, 2022. Claims 1-2, 4, 12-16, 20-26, and 28-31 are pending in the case. Claim 1 is an independent claim.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Charles S. Ho (Registration No. 51,807) on August 8, 2022.
The application has been amended as follows:
	
1.  (Currently Amended)  A distributed data storage system using multiple-layers consistent hashing, comprising: 
a plurality of storage nodes providing data storage and redundancy protection, wherein the storage nodes form a storage hierarchical tree, and direct child nodes of a parent node share a same hash space; 
a plurality of management nodes maintaining properties of the storage nodes and mapping information from virtual groups to storage nodes, wherein each of the virtual groups corresponds to a partition of hash space, that is, a hash subspace; 
wherein the mapping information from virtual groups to storage nodes is based on hashing, and comprises: 
mapping information from virtual groups to qualified storage nodes list; and
mapping information from virtual groups and a failed storage node to a replacement node of the failed storage node;
wherein the qualified storage nodes list comprises a primary node and one or more secondary nodes;
a plurality of monitor nodes maintaining states of the storage nodes and handling changes of states of the storage nodes including joining, decommissioning and failure, the monitor nodes retrieve state of the storage nodes in the qualified storage nodes list, and the primary node and a secondary node report a failure of each other to the monitor nodes; and 
one or more clients providing entries for applications or users to access the storage system, wherein the client is used for initiating an access request of an object and searching [[a]] the primary node corresponding to the object with a two-phase mapping, wherein a first mapping is mapping an object to a virtual group used as an object container, and a second mapping is mapping from a virtual group to a qualified nodes list, then realizes process of object access comprising: 
an object writing step: the client uploading a new object to the storage system;
an object reading step: the client downloading an object from the storage system; 
an object updating step: the client modifying an existed object in the storage system; and 
an object deleting step: the client deleting an existed object in the storage system.

25. (Currently Amended)  The system of claim 1, wherein joining of the storage nodes is handled by process of adding node comprising: 
for each virtual identity assigned to a new added node i.e. a predecessor node, finding virtual identity belongs to another successor node in a clockwise direction in a same layer; 
traversing all virtual groups in a virtual group-storage nodes mapping table to search for virtual groups which are stored in the another successor node and its hash value is equal to a hash value of the virtual identity of the predecessor node, comparing with the virtual identity of the another successor node, wherein these found virtual groups should be moved to the new added node i.e. predecessor node; and 
for each virtual group which should be moved to the predecessor node, updating qualified nodes list corresponding to the virtual group in the virtual group-storage nodes mapping table, that is replacing the successor node in the qualified nodes list with the predecessor node after moving data in the virtual group to the predecessor node.  

30. (Currently Amended)  The system of claim 1, wherein the object updating step comprises: 
(1) the client computing next version of the object, i.e. current version plus one;
(2) the client computing virtual group identity by using hash function and object identity; 
(3) the client selecting one management node by hashing the virtual group identity; 
(4) the client obtaining the primary node identity from the management node; 
(5) the client sending updated data to the primary node corresponding to the object; 
(6) the primary node obtaining current version of the object to be updated from file name and then rejecting updating request when new version is less than or equal to the current version; 
(7) otherwise, the primary node increasing transaction index of virtual group VG_Transaction for scheme of multiple repetitions data protection, forming a new transaction containing the update, appending the new transaction to submitted transaction list and forwarding the new transaction to all secondary nodes; 
(8) upon receiving the new transaction, each secondary node appending the new transaction to submitted transaction list, and replying a success message about transaction execution to the primary node if the appending is done successfully; 
(9) for erasure coding or network coding, the primary node obtaining old data from local storage or one of other secondary nodes and computing increment of an update Data_Delta by XORing old data and new data; 
(10) the primary node computing increment of parity blocks by considering each updated data increment Data_Delta as a single segment or object according to scheme defined in erasure coding or network coding algorithm, the primary node enabling transaction containing Data_Delta to append to local submitted transaction list or sending the new transaction to secondary nodes, then the primary node creating and forwarding the new transaction containing increment of parity block Parity_Delta to its corresponding secondary node which is handled in a same way of step (8); and 
(11) upon receiving success message about transaction execution from all secondary nodes, the primary node replying acknowledgement of success execution to update transaction to the client, then the primary node committing transaction asynchronously or sending transaction submitted request to secondary nodes corresponding to updating increment, wherein the secondary nodes include secondary nodes storing Data_Delta and all secondary nodes storing Parity_Delta.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claims 28-31 with functional language italicized and generic placeholder and linking phrase in bold for claims 28-31:

28.  The system of claim 1, wherein the object writing step comprises: 
(1) the client computing virtual group identity with hash function and object identity; 
(2) the client retrieving primary node identity of the virtual group from one of the management nodes; 
(3) the client sending file segment or object to the primary node, wherein an initial version of the object is 0;
(4) the primary node checking existent of the object upon receiving the object, then rejecting such request when the object exists, or creating a transaction and appending a new transaction to submitted transaction list when the object does not exist; 
(5) for each secondary node, the primary node modifying fast index BlockID of the transaction according to position of corresponding secondary node in qualified storage nodes list and forwarding modified transaction to corresponding secondary node; 
(6) each secondary node checking consistency of virtual group version upon receiving transaction or request message, then rejecting a transaction request when virtual group version of object in the transaction is less than current virtual group version to which the transaction object is mapped, or else appending the transaction to local submitted transaction list and sending to the primary node with a success message about transaction execution; and 
(7) the primary node sending acknowledgement to the client upon receiving success message from all secondary nodes to confirm that a requesting object has already been correctly stored in the storage system, then storing the object as a single file to local file system asynchronously and appending the transaction to committed transaction list; concurrently, the primary node sending the committed transaction list to all secondary nodes to enable the secondary nodes to store the object to its local file system with persistence and also appending transaction to its committed transaction list. 

29.  The system of claim 1, wherein the object reading step comprises: 
(1) the client computing virtual group identity with hash function and object identity; 
(2) the client selecting one management node by means of computing hash value of virtual group identity; 
(3) the client obtaining primary node identity from the management node; 
(4) the client sending read request to the primary node corresponding to the object; 
(5) the primary node collecting K data blocks or coded blocks of the object from local file system and K-1 surviving secondary nodes and reconstructing the object for erasure coding or network coding protection scheme; and the primary node obtaining replica of the object from local storage for multiple-repetitions scheme; and 
(6) the primary node sending the object to the client.  

30. The system of claim 1, wherein the object updating step comprises: 
(1) the client computing next version of the object, i.e. current version plus one;
(2) the client computing virtual group identity by using hash function and object identity; 
(3) the client selecting one management node by hashing the virtual group identity; 
(4) the client obtaining the primary node identity from the management node; 
(5) the client sending updated data to the primary node corresponding to the object; 
(6) the primary node obtaining current version of the object to be updated from file name and then rejecting updating request when new version is less than or equal to the current version; 
(7) otherwise, the primary node increasing transaction index of virtual group VG_Transaction for scheme of multiple repetitions data protection, forming a new transaction containing the update, appending the new transaction to submitted transaction list and forwarding the new transaction to all secondary nodes; 
(8) upon receiving the new transaction, each secondary node appending the new transaction to submitted transaction list, and replying a success message about transaction execution to the primary node if the appending is done successfully; 
(9) for erasure coding or network coding, the primary node obtaining old data from local storage or one of other secondary nodes and computing increment of an update Data_Delta by XORing old data and new data; 
(10) the primary node computing increment of parity blocks by considering each updated data increment Data_Delta as a single segment or object according to scheme defined in erasure coding or network coding algorithm, the primary node enabling transaction containing Data_Delta to append to local submitted transaction list or sending the new transaction to secondary nodes, then the primary node creating and forwarding the new transaction containing increment of parity block Parity_Delta to its corresponding secondary node which is handled in a same way of step (8); and 
(11) upon receiving success message about transaction execution from all secondary nodes, the primary node replying acknowledgement of success execution to update transaction to the client, then the primary node committing transaction asynchronously or sending transaction submitted request to secondary nodes corresponding to updating increment, wherein the secondary nodes include secondary nodes storing Data_Delta and all secondary nodes storing Parity_Delta.

31.  The system of claim 1, wherein the object deleting step comprises: 
(1) the client computing next version of the object, i.e. current version plus one;
(2) the client computing virtual group identity by using hash function and object identity; 
(3) the client selecting one management node by hashing the virtual group identity; 
(4) the client obtaining primary node identity from the management node; 
(5) the client sending a deleting request DELETE containing <object identity, DELETE> to the primary node, where the <> represents an entry including contents in the <>; 
(6) the primary node obtaining current version of object to be deleted, and rejecting deleting request when new version of the object in the deleting request is not equal to current version plus one; 
(7) otherwise the primary node increasing transaction index of virtual group, appending a transaction DELETE to submitted transaction list, and forwarding the transaction to all secondary nodes corresponding to BlockID according to its position in qualified nodes list; 
(8) upon receiving the transaction, each secondary node appending the transaction, and replying a success message about transaction execution to the primary node if the appending is done successfully; and 
(9) upon receiving the success message about transaction execution from all secondary nodes, the primary node committing the transaction DELETE and sending the transaction committing request to all secondary nodes, the primary node or the secondary node does not directly deleting the object in local file system for a committed transaction DELETE, but only marking the object as DELETING, real operation of deleting being executed according to a preset policy which delete object permanently after a preset interval, and the deleting operation being executed asynchronously in background processes.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for claims 28-31 are pages 26-38.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-2, 4, 12-16, 20-26, and 28-31 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claim 1, this claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A distributed data storage system using multiple-layers consistent hashing, comprising: 
a plurality of storage nodes providing data storage and redundancy protection, wherein the storage nodes form a storage hierarchical tree, and direct child nodes of a parent node share a same hash space; 
a plurality of management nodes maintaining properties of the storage nodes and mapping information from virtual groups to storage nodes, wherein each of the virtual groups corresponds to a partition of hash space, that is, a hash subspace; 
wherein the mapping information from virtual groups to storage nodes is based on hashing, and comprises: 
mapping information from virtual groups to qualified storage nodes list; and
mapping information from virtual groups and a failed storage node to a replacement node of the failed storage node;
wherein the qualified storage nodes list comprises a primary node and one or more secondary nodes;
a plurality of monitor nodes maintaining states of the storage nodes and handling changes of states of the storage nodes including joining, decommissioning and failure, the monitor nodes retrieve state of the storage nodes in the qualified storage nodes list, and the primary node and a secondary node report a failure of each other to the monitor nodes; and 
one or more clients providing entries for applications or users to access the storage system, wherein the client is used for initiating an access request of an object and searching the primary node corresponding to the object with a two-phase mapping, wherein a first mapping is mapping an object to a virtual group used as an object container, and a second mapping is mapping from a virtual group to a qualified nodes list, then realizes process of object access comprising: 
an object writing step: the client uploading a new object to the storage system;
an object reading step: the client downloading an object from the storage system; 
an object updating step: the client modifying an existed object in the storage system; and 
an object deleting step: the client deleting an existed object in the storage system.

The elements of independent Claim 1 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Gheith et al. (U.S. Patent No. 11,360,938 B2) teaches a request to access a logical location in a file stored in a content addressable storage (CAS) system that is handled by retrieving first tree data from a first node in a hash tree that represents the file, the first tree data including a first hash tree depth, a first CAS signature, a block size and a file size. Based on the tree data, a second node is selected from a higher level in the hash tree. Second tree data from the second node of the hash tree that represents the file is retrieved, including a second CAS signature. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114